Barker, J.
We need not inquire whether a complaint under Pub. Sts. c. 133, § 1, can be brought by any administrator. See St. 1857, c. 71, § 2. In this instance the estate has been rep*5resented insolvent, and there is an allegation that a sale of the testator’s real estate is necessary for the payment of debts. Under these circumstances the complainant may resort to the statute.
The objections urged are untenable. Several of them are upon the theory that the statute does not apply to lands, whereas it expressly authorizes the complaint in case of real estate fraudulently conveyed. It is idle to say that the accused could not convey away the testator’s estate, for, like any other person, she might hold and convey fraudulently a title. The purpose of the statute is to compel the disclosure of information as to transactions suspected to be fraudulent, and it would be absurd to require the complainant, by allegations in the - complaint, to set out for the benefit of the accused his own partial knowledge or his suspicions as to particulars of the fraud. The effect of the statute is to give the right to complain to the person who is administrator, and he need have no other interest. His appointment by the Probate Court cannot be attacked in these collateral proceedings. Construing the statute with absolute strictness, the complaint is within its terms.
The result is that the decree of the Probate Court is to be affirmed so far as it denies the motion to dismiss, and so far as it requires the respondent to appear in the Probate Court and be examined on oath touching the matters of the complaint; and the case is remanded to the Probate Court for further proceedings. So ordered.